Citation Nr: 0837775	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  00-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a nasal obstruction with septal deviation.   

2.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1961 to April 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which denied 
service connection for chronic sinusitis.  In January 2000, 
the RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a nasal obstruction with septal 
deviation.  In February 2001, the veteran was afforded a 
hearing before a Veterans Law Judge sitting at the RO.  In 
April 2001, the Board determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to a nasal obstruction with septal deviation 
and denied service connection for sinusitis.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In June 2003, the Court vacated the April 2001 Board decision 
and remanded the veteran's appeal to the Board.  The 
Secretary of the Department of Veterans Affairs (VA) 
subsequently appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  

In April 2004, the Federal Circuit vacated the Court's June 
2003 decision and remanded the veteran's appeal to the Court 
for further action.  In July 2004, the Court again vacated 
the April 2001 Board decision and remanded the veteran's 
appeal to the Board for further action to include issuance of 
appropriate Veterans Claims Assistance Act of 2000 (VCAA) 
notice to the veteran.  The Secretary of the VA again 
appealed to the Federal Circuit.  In February 2008, the 
Federal Circuit affirmed the Court's July 2004 decision.  

In June 2008, the veteran was informed that: the Veterans Law 
Judge who had conducted his February 2001 hearing was no 
longer employed by the Board; he therefore had the right to 
an additional hearing before a different Veterans Law Judge; 
and the Board would assume that he did not want an additional 
hearing if he did not respond within 30 days of the notice.  
The record contains no response from the veteran.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

In its July 2004 decision, the Court directed that the 
veteran should be provided appropriate VCAA notice as to his 
application to reopen his claim of entitlement to service 
connection for a nasal obstruction with septal deviation and 
his claim of entitlement to service connection for sinusitis.  

In a November 1990 written statement, the veteran advanced 
that he was in receipt of Social Security Administration 
(SSA) disability benefits.  Documentation of the veteran's 
SSA award of disability benefits, if any, and the evidence 
considered by the SSA in granting or denying the veteran's 
claim is not of record.  The Court has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as 
amended); and the Court's holding s in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Kent v. Nicholson, 20 Vet.App. 1 
(2006), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the SSA and request that 
it provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

3.  Then readjudicate the issues of both 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for a nasal obstruction with 
septal deviation and service connection 
for chronic sinusitis.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

